Case: 21-10806    Document: 00516418363        Page: 1    Date Filed: 08/03/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    August 3, 2022
                                No. 21-10806                        Lyle W. Cayce
                                                                         Clerk

   State of Texas; State of Missouri,

                                                         Plaintiffs—Appellees,

                                    versus

   Joseph R. Biden, Jr., in his official capacity as
   President of the United States of America; United
   States of America; Alejandro Mayorkas, Secretary,
   U.S. Department of Homeland Security; United States
   Department of Homeland Security; Troy Miller,
   Acting Commissioner, U.S. Customs and Border
   Protection; United States Customs and Border
   Protection; Tae D. Johnson, Acting Director, U.S.
   Immigration and Customs Enforcement; United States
   Immigration and Customs Enforcement; Ur M. Jaddou,
   Director of U.S. Citizenship and Immigration Services;
   United States Citizenship and Immigration Services,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                            USDC No. 2:21-cv-67


                   ON REMAND FROM
        THE SUPREME COURT OF THE UNITED STATES
Case: 21-10806     Document: 00516418363         Page: 2   Date Filed: 08/03/2022

                                  No. 21-10806


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:
         This court’s decision, found at 20 F.4th 928 (5th Cir. 2021), returns
   to us on remand from the Supreme Court. See Biden v. Texas, 142 S. Ct. 2528
   (2022). We REMAND for further proceedings consistent with the Supreme
   Court’s decision.




                                       2